Interim Decision #2931

MATTER OF DARYOUSH
In Bond Proceedings Pursuant to 8 C.F.R. 242.2(b)
A-3527148
Decided by Board December 15, 1982
When an alien who has been released from custody applies to the District Director for
amelioration of the conditions of bond pursuant to 8 C.F.R. 242.2(b), the District Director
must state the reasons for his decision.
ON BEHALF OF RESPONDENT: Marilyn E. Park, Esquire
Atlanta Legal Aid Society, Inc.
Dekath County Regional Omce
231 West Ponce De Leon Avenue
Decatur, Georgia 30030
BY: Milhollan, Chairman; Maniatis, Dunne, Morris, and Vacca, Board Members

On September 24, 1982, the District Director denied the respondent's

request for a reduction in the amount of bond imposed. The respondent
has appealed from that decision. The record will be remanded to the
District Director.
The record reflects that the respondent is a native and citizen of Iran
who entered the United States as a nonimmigrant student on September 6, 1978. On May 7, 1981, he was charged with deportability for
failure to comply with the conditions of his admission, and a bond in the
amount of $2,500 was imposed.' Deportation proceedings have not yet
been completed.
On August 25, 1982, the respondent requested a reduction in the
amount of bond paid. The District Director responded in a letter on
September 24, 1982, in which he determined that thetamd should remain

in effect at the same amount. The District Director stated that the
respondent's request was denied because it did "not merit the favorable
exercise of discretion. . ."
According to 8 C.F.R. 242.2(b), following the initial determination
regarding custody made by the District Director, an application by an
alien for release from custody or for amelioration of the conditions of
It appears from the record, however, that the respondent was released upon posting
bond in the amount of $1,000 on May 8, 1981.
352

Interim Decision #2931
release may be submitted to the immigration judge. However, if the
alien has been released from custody, such application must be made to
the immigration judge within 7 days. Thereafter, it may only be made to
the District Director. See Matter of Chew, 18 I&N Dec. 262 (BIA
1982); Matter. of Sio, 18 I&N Dec. 176 (BIA 1981); Matter of Vea,
18 I&N Dee. 171 (BIA 1981). 2
C.F.R. 242.2(b) further provides that when an immigration judge
renders a decision in respect to custody, his determination must be
entered on a Form 1-342 and be accompanied by a memorandum as to
the reasons for the determination. Although the regulation contains no
such provision relative to a similar decision by the District Director, we
find that it is also necessary for the District Director to state the reasons for his determination. A meaningful review of the decision by the
Board is impossible unless the District Director indicates the basis for
, his conclusions. We therefore conclude that in rendering a determination on an application for amelioration of the conditions of bond pursuant
to 8 C.F.R. 242.2(b), the District Director must state the reasons for his
decision. Ina.smuch as the District Director failed to explain the rationale for his determination in this cast, the record will be remanded for
the entry of a new decision.'
ORDER. The record is remanded to the District Director for the
entry of a new decision.

2 When either the iminigration judge or the District. Director renders a decision on the
application, the alien must be notified of his right to appeal the decision. Upon the filing of
a notice of appeal, the District Director is required to immediately transmit to the Board
all records and information pertaining to the determination from which the appeal has
been taken. See 8 C.F.R. 242.2(b).
We note in this regard that an alien generally should not be detained or required to
post bond unless there is a finding that he is a threat to national security or a poor bail
risk. See Matter of Patel,, 16 I&N Dec. 666 (BIA 1976). A decision regarding the amount of
bond to be imposed should be based on an objective evaluation of the factors presented.
See Matter of Patel, supra; Matter of San Martin, 15 I&N Dec. 167 (BIA 1974); Matter of
Moise, 12 I&N Dec. 102 (BIA 1967); Matter of S-Y-L-, 9 I&N Dec. 575 (BIA 1962). In
determining whether or not the respondent's bond should be reduced, the District Director should therefore address himdelf to the pertinent facts and indicate howthei warrant
the amount of bond imposed.

353

